[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
In this foreclosure action, the plaintiff filed a motion for summary judgment on October 28, 1994, accompanied by a memorandum of law and affidavit in support of the motion. The defendants have failed to file a memorandum of law, or present any evidence, in opposition to the plaintiff's motion for summary judgment. Accordingly, the court relies upon and credits the facts set forth in the plaintiff's affidavit showing that no genuine issue of material fact exists. Therefore, the plaintiff's motion for summary judgment is granted as to liability Catz v.Rubenstein, 201 Conn. 39, 49, 513 A.2d 98 (1986).
D'ANDREA, J. CT Page 12780